t c summary opinion united_states tax_court abdelrahman rabie petitioner v commissioner of internal revenue respondent docket no 2390-10s filed date abdelrahman rabie pro_se timothy b heavner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent also determined for an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure and an addition_to_tax for failure to pay timely under sec_6651 of dollar_figure the parties agree that petitioner has overpaid his federal_income_tax for after other concessions by the parties the only issue for decision is whether petitioner is entitled to a refund_or_credit of federal_income_tax for some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in virginia when the petition was filed background petitioner requested on an undated form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and was granted an extension of time to file his federal_income_tax return until date on form_4868 he estimated his total_tax liability for to be dollar_figure and his total payments as dollar_figure the balance due to the internal_revenue_service irs shown on line of the form_4868 should be obtained by subtracting total payments from the total estimated_tax liability petitioner wrote dollar_figure on line petitioner sent the irs a letter dated date in which he apologized for the delay in filing his federal_income_tax returns for and he requested in the letter a further extension of time until date to file his returns and stated that i had sic always received refunds and i know that it will be the same for the sic and respondent mailed petitioner the notice_of_deficiency in this case on date the parties agree that before date petitioner made no formal claim_for_refund on a form_1040 u s individual_income_tax_return or a form 1040x amended u s individual_income_tax_return for taxable_year irs records indicate that on date a return for was filed for petitioner on date petitioner mailed the irs a corrected return for the parties agree that with the corrected return petitioner has now filed an accurate form_1040 for discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as there is no dispute as to a factual issue in this case sec_7491 is not applicable a taxpayer seeking a refund of overpaid taxes ordinarily must file a timely claim for a refund with the irs that meets the requirements of sec_6511 that section contains two separate provisions for determining the timeliness of a refund claim the taxpayer must file a claim for a refund within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 sec_6511 also defines two lookback periods if the claim is filed within years from the time the return was filed then the taxpayer is entitled to a refund of the portion of the tax paid within the years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 if the claim is not filed within that 3-year period then the taxpayer is entitled to a refund of only that portion of the tax paid during the years immediately preceding the filing of the claim sec_6511 if no claim has been filed the refund cannot exceed the amount that would be allowable under sec_6511 or b if a claim was filed on the date the refund is allowed sec_6511 petitioner argues that either his undated form_4868 or his previously described date letter to respondent was an informal claim_for_refund within the prescribed time limits of sec_6511 the purpose of a claim_for_refund is to put the commissioner on notice that the taxpayer is asserting a right with respect to an overpayment_of_tax 163_fsupp_614 the supreme court has held that a taxpayer’s notice to the irs that fairly advises it of the nature of the taxpayer’s claim which the irs could reject because it is too general or because it does not comply with the formal requirements of the statute and regulations issued thereunder will still be treated as a claim where the defects and lack of specificity have been remedied by amendment filed after the lapse of the statutory period 314_us_186 and cases cited thereat each case must be decided on its own facts and circumstances in determining whether the irs should have focused attention on the merits of the particular dispute raised by the informal claim 325_us_293 it is not enough however that the facts supporting the claim reach the irs in some roundabout fashion id the evidence should be clear that the commissioner understood the specific claim that was made even though there was a departure from form in its submission id pincite in 314_f3d_944 8th cir under the peculiar facts of that case the court held a form_4868 satisfied the written component requirement of an informal claim according to the court in kaffenberger the form_4868 along with the other communications between the taxpayer and the irs provided the commissioner sufficient notice that the taxpayer was claiming a credit to be applied to a subsequent year’s tax_liability in khinda v commissioner tcmemo_1994_617 this court stated that form_4868 is based on the information available to the taxpayer when he sends it in so that he may obtain an automatic_extension of time in which to file an individual_income_tax_return the form_4868 does not purport to be a claim_for_refund the court said and unlike a form_1040 the form_4868 does not contain a line on which to enter an amount to be refunded only a line on which to indicate the balance due the court finds that under the facts and circumstances of this case the irs could not have been expected to determine an overpayment_of_tax based only on the estimate of petitioner’s income_tax_liability provided by him on the form_4868 in united_states v kales supra pincite the taxpayer wrote to the irs within the time allowed for filing a claim objecting to action by the irs with respect to its determination of an overvaluation of stock in a previously filed return she stated in her letter that if the irs took the threatened action she would show that the stock had been undervalued and she would claim a right to a refund when the irs nevertheless took the action complained of the taxpayer filed a formal claim stated to be an amendment of the claim in her letter the court found that the irs could not have been in doubt that she was setting forth her right to a refund in the event it took the action about which she complained id pincite her letter was considered an informal claim_for_refund in contrast in 833_f2d_655 7th cir the irs proposed to determine a deficiency with respect to a previously filed estate_tax_return the estate’s representative sent the irs a 37-page protest letter on the last page of which there was a demand for a refund of tax the court stated that to be considered an adequate informal claim the writing must be sufficient to apprise the irs that a refund is sought and to focus attention on the merits of the dispute so that an examination of the claim may be commenced if the irs wishes id pincite the court found that the letter did not qualify as an informal claim because the taxpayer failed to specify why a refund was due the demand was made before the issue of refund seemed ripe and it failed to put the irs on notice to conduct an administrative review petitioner’s letter of date asks for additional time to file his and returns and states that he always receives refunds and he knows that it will be the same for the and tax years petitioner’s letter of date was premature and unspecific there was no dispute to which the attention of the irs could have been drawn petitioner himself had not yet computed his tax_liability in addition the court finds that petitioner’s letter failed to satisfy the most basic requirement of a claim--advising the commissioner that a refund was being sought see 73_tc_1198 and cases cited thereat the letter stated that petitioner had always received refunds and expresses the opinion that it will be the same for but a refund was not requested the irs is not required to use circumstantial evidence or to conduct an independent investigation to determine whether a taxpayer is asking for a refund id pincite see also 480_f2d_1319 1petitioner’s form_4868 contains no information that would transform the date letter into an acceptable informal claim_for_refund a taxpayer seeking a refund in this court however does not need to actually file a claim_for_refund with the irs he need only show that the tax to be refunded was paid during the applicable lookback period sec_6512 in this case the applicable lookback period is set forth in sec_6512 which provides that this court cannot award a refund of any overpaid taxes unless it first determines that the taxes were paid within the period which would be applicable under sec_6511 if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment sec_6512 treats delinquent filers of income_tax returns less favorably than those who have filed timely whereas timely filers are most likely to have the opportunity to seek a refund in the event they are drawn into tax_court litigation a delinquent filer’s entitlement to a refund in tax_court depends on the date of the mailing of the notice_of_deficiency 516_us_235 sec_6512 directs the tax_court to measure the lookback period from the date on which the notice_of_deficiency is mailed and not the date on which the taxpayer actually files a claim_for_refund id in the case of delinquent filers sec_6512 establishes only a 2-year lookback period so the delinquent filer is not assured the opportunity to seek a refund in this court id if the notice_of_deficiency is mailed more than years after the taxes were paid the court lacks jurisdiction to award the taxpayer a refund id neither the amendment of sec_6512 effective for tax years that ended after date nor its legislative_history permits the court to deviate in this case from the holding in commissioner v lundy supra pincite see taxpayer_relief_act_of_1997 publaw_105_34 and b stat see also eg h conf rept pincite- 1997_4_cb_1457 because the notice_of_deficiency was not mailed to petitioner during the third year after the due_date for filing the return with extension and no return was filed before the notice was sent petitioner is not entitled to a 3-year lookback period petitioner’s withheld taxes are deemed to have been paid on date see sec_6513 because the notice_of_deficiency was mailed on date more than years after deemed payment of the withheld taxes even the 3-year lookback period were it available would not help petitioner 2petitioner’s tax_return filed on date is a claim_for_refund but was clearly not filed within years from the time the tax was paid see sec_6511 sec_6513 the court sustains respondent’s position that petitioner is not entitled to a refund of tax paid for see commissioner v lundy supra pincite to reflect the foregoing decision will be entered under rule
